SENTENCIA
Mediante una petición de certiorari, el Procurador General solicita que revisemos la sentencia dictada por el en-tonces Tribunal Superior, Unidad Especial de Jueces de Apelaciones.(1) Por medio de dicha sentencia, el foro a quo revocó una resolución emitida por la Junta de Síndicos de la Administración dé los Sistemas de Retiro de los Emplea-dos dél Gobierno (en adelante la Administración) que le imponía al Sr. Hermenegildo Colón Cotto la obligación de devolver una pensión por una incapacidad ocupacional in-debidamente pagada. El Tribunal Superior concluyó que la Administración había incurrido en un error de derecho al interpretar la legislación aplicable y determinó que no pro-cedía la devolución de lo indebidamente pagado. Exami-*584nada la sentencia recurrida a la luz del derecho aplicable, revocamos. No obstante, en vista de las circunstancias par-ticulares de este caso, revisamos el cómputo de la cantidad que el pensionado tiene que devolver a la Administración y remitimos el caso al foro de instancia para que establezca un plan de pago razonable.
W
De los autos se desprende que el Sr. Hermenegildo Co-lón Cotto laboraba como guardia dentro de la Policía de Puerto Rico cuando sufrió un accidente del trabajo. Como resultado del accidente, Colón Cotto sufrió múltiples lesio-nes y fracturas, de las cuales el Fondo del Seguro del Es-tado le concedió un diez por ciento (10%) de incapacidad por las lesiones fisiológicas con diagnóstico de Síndrome Residual Crónico y cráneo cerebral, y un cincuenta por ciento (50%) por una condición emocional, que fue diagnos-ticada como Esquizofrenia Indiferenciada.
Posteriormente, durante 1978, Colón Cotto obtuvo los beneficios de una pensión por incapacidad ocupacional de la Administración. A la fecha del retiro él devengaba un salario de seiscientos noventa dólares ($690) mensuales. La pensión que le fue concedida ascendía a trescientos veinte dólares ($320) mensuales, la cual sería efectiva a . partir de 16 de marzo de 1978.
Durante una reevaluación médica de rutina realizada al pensionado en mayo de 1989, éste le informó al psiquiatra de la Administración que tenía “un negocito” dedicado a la venta de piezas para estufas. Como consecuencia de ello, la Administración llevó a cabo una investigación mediante la cual comprobó que efectivamente el pensionado trabajaba por cuenta propia.
El 16 de febrero de 1990, la Administración notificó al recurrido la suspensión de los beneficios por incapacidad. Ello debido a que en su negocio devengaba una retribución *585igual o mayor a la pensión concedida, que para ese mo-mento era de trescientos setenta dólares ($370) mensuales. Dos (2) años después la Administración le notificó que ha-bía incurrido en cobro indebido de pensión durante el pe-ríodo del 1ro de julio de 1986 hasta el 28 de febrero de 1990, y que tenía que devolver la cantidad total de dieci-séis mil ciento treinta dólares ($16,130).
Oportunamente, Colón Cotto apeló esta decisión ante la Junta de Síndicos de la Administración. La Junta confirmó la determinación de la Administración. Después de agotar los trámites administrativos, Colón Cotto presentó un re-curso de revisión ante el Tribunal Superior.
El entonces Tribunal Superior emitió una sentencia en la que revocó la parte de la resolución que imponía al pen-sionado la obligación de devolver el pago de las pensiones percibidas. Sostuvo el foro a quo que la Administración ha-bía incurrido en un error de derecho al incumplir con el mandato de una ley e interpretar dicha ley de forma equi-vocada, por lo cual no procedía la devolución de lo indebi-damente pagado.
Inconforme con esta decisión la Administración pre-sentó una petición de certiorari en la que sostuvo que la agencia no había cometido un error de derecho al interpre-tar el mandato legislativo. Según esta óptica, la Adminis-tración reitera que procedía la devolución de las pensiones pagadas indebidamente a Colón Cotto.
Examinado el recurso presentado, expedimos el auto. Con el beneficio de las comparecencias de las partes y de un estudio cuidadoso de los autos elevados, estamos en po-sición de resolver.
I — I 1 — 1
Mediante la Ley de Retiro del Personal del Gobierno de Puerto Rico, Ley Núm. 447 de 15 de mayo de 1951 (3 L.P.R.A. sec. 761 et seq.), se creó un sistema de retiro y de *586beneficios para los empleados públicos. Uno de los benefi-cios concedidos por el estatuto es la pensión por incapaci-dad ocupacional. Este beneficio se le otorga a aquellos par-ticipantes que se inhabiliten total y permanentemente, y que por esta razón no puedan cumplir con los deberes de su posición.
El Art. 11 de esta ley, 3 L.P.R.A. sec. 771, establece las reglas que regirán las anualidades por incapacidad conce-didas por la Administración. Para fiscalizar este programa y evitar que algunas personas reciban sus beneficios y con-tinúen trabajando, se le otorgó a la Administración el po-der para investigar periódicamente a los pensionados para determinar el estado de salud del participante y su grado de incapacidad. En lo pertinente al caso de epígrafe, el ci-tado Art. 11 dispone que “[e]l Administrador exigirá que todo pensionado que esté disfrutando de una anualidad por incapacidad se someta periódicamente a un examen que practicarán uno o más médicos nombrados por el Adminis-trador para determinar el estado de salud del participante y su grado de incapacidad”. Si en este examen se encuentra que el pensionado se ha recuperado de su incapacidad lo suficiente como para trabajar, el participante tendrá dere-cho a ser reinstalado en cualquier posición en la agencia de la cual se separó por razón de su incapacidad. 3 L.P.R.A. sec. 771.
En 1986 se aprobó la Ley Núm. 61 de 1ro de julio, 3 L.P.R.A. sec. 771, a los efectos de enmendar el referido Art. 11. Dicha enmienda autorizó a la Administración a suspender el pago de la anualidad “cuando el pensionado co-mience a devengar cualquier retribución por servicios pres-tados al Gobierno de Puerto Rico o cuando se dedique a ocupaciones no gubernamentales o por cuenta propia en las que devengue una suma igual o mayor al importe de la pensión”. 3 L.P.R.A. sec. 771. Antes de la aprobación de esta enmienda, se permitía que el participante laborara en *587cualquier gestión siempre que no fuera con el Gobierno de Puerto Rico o con una de sus instrumentalidades.
Esta enmienda entró en vigor el 1ro (Je julio de 1986. Dicha enmienda creó un mecanismo para la suspensión automática de la pensión, sin necesidad de un examen mé-dico, en el caso de que el pensionado estuviese trabajando y recibiendo una retribución igual o mayor al monto de su pensión. Como el beneficio por incapacidad ocupacional tiene el propósito de compensar al empleado por la pérdida de ingresos al carecer de la capacidad física o mental para participar de la fuerza trabajadora, el estatuto presume que cuando el beneficiario se reintegra al mercado de tra-bajo y genera suficientes ingresos, es porque se ha recupe-rado de su incapacidad.
En su texto, la enmienda citada no hace distinción entre las pensiones adquiridas antes o después de su aprobación. Aunque como norma general las leyes no pueden tener un efecto retroactivo, esto no impide su aplicación a hechos que ocurran después de que el estatuto entró en vigor. Eso precisamente fue lo que ocurrió en el caso de autos.
HH hH HH
Como único señalamiento, la Administración sostiene que el entonces Tribunal Superior erró al determinar que se había cometido un error de derecho. Expone que el error cometido por la Administración tuvo su base en el descono-cimiento de que el pensionado tenía un negocio por cuenta propia y devengaba una retribución igual o mayor a la anualidad por incapacidad.
El Art. 1795 del Código Civil, 31 L.P.R.A. sec. 5121, dis-pone que “cuando se reciba alguna cosa que no había dere-cho a cobrar, y que por error ha sido indebidamente entre-gada, surge la obligación de restituirla”. Para que se configure este cuasicontrato es necesario que se haya pa-*588gado indebidamente y que dicho pago se haga por error o por equivocación, y no por mera liberalidad. Silva v. Sucn. Caratini, 51 D.P.R. 778 (1937). Este cuasicontrato requiere que quien recibe el pago no tiene derecho a recibirlo.
La jurisprudencia de este Tribunal ha sostenido que el que recibe alguna cosa a la cual no tenía derecho a cobrar, y que por un error de hecho ha sido indebidamente pagada, tendrá la obligación de restituirla. Por el contrario, cuando lo indebidamente pagado surja como consecuencia de un error de derecho, dicha persona no estará obligada a restituirla. E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); Sucn. Choisne v. Municipio, 100 D.P.R. 501, 503 (1972). Por esta razón, cuando una agencia inter-preta erróneamente una ley al considerar los derechos del reclamante, hemos concluido que esto configura un error de derecho y, por lo tanto, no es exigible la devolución de lo pagado de forma indebida. Cartagena v. E.L.A., 116 D.P.R. 254, 257 (1985); Quiñones v. Comisión Industrial, 60 D.P.R. 447 (1942).
En el caso particular de la Administración, el estatuto expresamente la autoriza “a recobrar cualesquiera pagos erróneos o indebidamente hechos”. 3 L.P.R.A. sec. 787. De esta manera, la legislación es compatible con el esquema del Código Civil al disponer un mecanismo para recobrar lo pagado indebidamente cuando se trata de un error de hecho.
IV
En el caso de autos, el pensionado recibía una pensión por incapacidad ocupacional al amparo de la Ley Núm. 447, supra. Mientras recibía esta pensión, estableció un negocio para arreglar estufas, mediante el cual devengaba una retribución igual o mayor al importe de la pensión que disfrutaba. La Administración advino en conocimiento de *589la nueva realidad fáctica del pensionado en mayo de 1989, cuando él mismo lo informó en el examen médico al cual periódicamente se sometía. En octubre de 1989 la Adminis-tración realizó la investigación correspondiente y confirmó la información suministrada por Colón Cotto. Sin embargo, no fue hasta febrero de 1990 que la Administración efecti-vamente suspendió los beneficios concedidos a Colón Cotto e inició el proceso que origina este caso.
De los autos no se desprende que antes de la reevalua-ción periódica que se hizo en 1989, la Administración había cumplido en este caso con el mandato legislativo de inves-tigar periódicamente y de suspender la pensión por inca-pacidad a quienes devengaban otra retribución igual o mayor que el beneficio concedido. De hecho, aún después de haber sido informado por el pensionado, el Administrador no realizó de inmediato una investigación para determinar si los ingresos que recibía de la otra fuente eran iguales o mayores que la pensión.
Desde el momento en que la Administración confirmó en octubre de 1989 que él tenía un negocio propio, la agencia tenía la información necesaria para suspender la pensión a base del derecho aplicable. Al no completar la investigación y al no suspender los pagos en ese momento, la Adminis-tración cometió un error de hecho. Por ende, todos los pa-gos efectuados a partir de dicha fecha podían ser recobra-dos a través del mecanismo provisto por la ley.
En el caso particular de autos tenemos presente que no hay evidencia de que Colón Cotto engañó a la Administra-ción o le suministró información falsa. Más bien de los autos se desprende todo lo contrario. Él informó voluntaria-mente que estaba recibiendo otros ingresos para complementar su pensión módica por incapacidad ocupacional. Además, hasta 1986 la ley aplicable permitía que los pensionados devengaran ingresos de fuentes no gu-bernamentales y del expediente no se desprende que la Administración haya llevado a cabo una campaña de orien-*590tación entre los beneficiarios para informarles de los cam-bios introducidos por la nueva ley.
Por todo lo anterior, la Junta erró al ordenar la devolu-ción de la totalidad del dinero pagado a Colón Cotto desde la aprobación de la enmienda a la ley. Sin embargo, tam-bién el foro de instancia erró al concluir que no procedía la devolución de lo indebidamente pagado. Por las circuns-tancias particulares de este caso, resolvemos que Colón Co-tto sólo tiene la obligación de devolver la pensión recibida a partir de octubre de 1989, fecha cuando la Administración comprobó que él tenía un negocio propio.
En estas circunstancias, se dicta sentencia para revocar el dictamen recurrido y se devuelve el caso al foro de ins-tancia para que establezca un plan de pago razonable para la devolución del dinero pagado de forma indebida a Colón Cotto y para cualquier otro trámite ulterior que sea compatible con lo resuelto en este caso.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Negrón García. El Juez Aso-ciado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo

 Un examen del volante de notificación de la sentencia recurrida revela que aparecen dos (2) fechas distintas en que alegadamente se archivó copia de ésta. En vista de tal incompatibilidad, solicitamos a la Secretaría de este Tribunal que inves-tigara en la Secretaría del Tribunal Superior recurrido cuál de las dos (2) fechas era la correcta. El resultado de tal investigación reflejó que la fecha correcta era la de 23 de enero de 1994. Por tal razón estamos utilizando ésta como la fecha de archivo.